Title: From George Washington to William Heath, 20 January 1781
From: Washington, George
To: Heath, William


                        
                            Sir,
                            New Windsor Jany 20th 1781
                        
                        I did not expect that the Postscript to my letter of the 14th (written in much haste) requesting only a Suspencion of your order of the 13th until the hurry of the business I was then engaged in
                                should be a little over would have drawn from you such a letter as yours of the 16th; which did not come to my
                            hands til the evening of the 18th.
                        I neither questioned your right to issue orders for the government of the Post at
                            Fishkill; nor the propriety of the order in question; but as it had a tendency from the
                            representation of the Q.M. General to unhinge his department in this State; and as I knew that we had—God
                            knows—embarrassments enough without further Aids, I only wanted a little time to enquire myself
                            into the ground of the dissatisfaction, that I might judge better of the expediency of enforcing the Order or of temporizing;
                            the last of which, from the peculiarity of our Circumstances, we have been too frequently obliged to adopt, or hazard the
                            machine.
                        The hour for this enquiry is not yet arrived—and without deciding upon the question contained in your letter,
                            I shall observe—That, the mode you took to discover, & correct abuses in the issues of provision’s differed from the one I
                            had in contemplation, and which I had actually entered upon, but was delayed in the prosecution of, by a variety of
                            occurrences which pressed upon me at the time. That, the only view I had in posting Troops at
                            Fish-kill was to cover the workmen, Stores, Barracks &ca—And that I had no idea of Colo. Hazens
                            having any thing to do with the General Staff at that place, further than became every good
                            Officer & Citizen, who had oppertunity to look into, & represent abuses to his superior, or the power that
                            could rectify them.
                        I again repeat, that the intention of these observations is not to convey an opinion upon the merits of the
                            question—I am perfectly disposed to support my own authority, and yours through it, in every matter consistent with
                            Military rule, and for the benefit of the Service—And the moment I have got some important dispatches off my hands,
                            I shall take up this business.
                        In the meantime, though I require no argument to convince me of the subordinate character of the Q.M. Genl, it
                            will remain a doubt with the Gentlem. at the head of that department, how far a Colonel has a right to meddle in the business
                            of his general staff at Fish-kill, which was not fixed there in consequence of Colonel Hazens going there, for the
                            conveniences of a particular Post, but for general purposes of the Army I am, with esteem & regard, Sir Yr Most Obedt
                            Servt
                        
                            Go: Washington
                        
                    